         Case 4:19-mc-00001-CDL Document 7 Filed 05/28/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

JOSEPH STORY,

      Plaintiff,
vs.                                                Case No.: 4:19-mc-00001-CDL

WILLIAM L. AMOS, III,

      Defendant.
                                                   /

PIEDMONT PAYMENT SERVICES, LLC,

      Garnishee.
                                                   /

PLAINTIFF:                                         GARNISHEE:

Joseph Story                                       Piedmont Payment Services, LLC
                                                   7201 Moon Road, Building 1
Represented by:                                    Columbus, Georgia 31909
Mary Jane Bass
Beggs & Lane, RLLP
501 Commendencia Street
Pensacola, Florida 32502
(850) 432-2451

DEFENDANT:                                         GARNISHMENT COURT:

William L. Amos, III                               United States District Court for the
7100 Stillwater Drive                              Middle District of Georgia
Columbus, Georgia 31904                            120 12th Street
                                                   Columbus, Georgia 31902
Represented by:
Robert Beasley
Litvak Beasley Wilson & Ball, LLP
40 Palafox Place, Suite 300
Pensacola, Florida 32502

TO THE ABOVE-NAMED GARNISHEE:

      Total amount claimed due by the Plaintiff:   $193,182.60
         Case 4:19-mc-00001-CDL Document 7 Filed 05/28/19 Page 2 of 2



COURT OF JUDGMENT: United States District Court, Northern District of Florida

JUDGMENT CASE NO.: 3:17cv98-MCR/EMT

                   SUMMONS OF CONTINUING GARNISHMENT TO
                      PIEDMONT PAYMENT SERVICES, LLC

        YOU ARE HEREBY COMMANDED to hold immediately all money, including wages,
and other property, except what is known to be exempt, belonging to the Defendant or
obligations owed to the Defendant named above beginning on the day of service of this
summons and including the next 179 days.

        You are FURTHER COMMANDED to file your answer, in writing, not later than
45 days from the date you were served with this summons, with the Clerk of this Court and serve
a copy of your answer upon the Plaintiff or Plaintiff’s Attorney named above and the Defendant
named above, or the Defendant’s Attorney, if known, at the time of making such Answer. Your
answer shall state what money, including wages, or other property, except what is known to be
exempt, belonging to the Defendant or obligations owed to the Defendant you hold or owe
beginning on the day of service of this summons and between the time of such service and the
time of making your first answer.

       Thereafter, you are required to file further answers no later than 45 days after your last
answer. Every further answer shall state what money, including wages, and other property,
except what is known to be exempt, belonging to the Defendant or obligations owed to the
Defendant you hold or owe at and from the time of the last answer to the time of the current
answer. The last answer required by this summons shall be filed no later than the 195th day after
you receive this summons. Money, including wages, or other property admitted in an answer to
be subject to continuing garnishment must be paid or delivered to the Court concurrently with
each answer.

        Should you fail to file Garnishee Answers as required by this summons, a judgment by
default will be rendered against you for the amount remaining due on a judgment as shown in the
Plaintiff’s Affidavit of Continuing Garnishment.


                                Clay D. Land
       WITNESS, the Honorable ___________________________, Judge of Said Court.

             28th day of __________________,
       This _____           May              2019.



           DAVID W. BUNT
       ______________________________, Clerk of Court

             s/Elizabeth S. Long
       By: ___________________________, Deputy Clerk




                                               2
